oO. NUNN Ow

mo po WO NH NY NH NV NV NY KS =| = Ke Fe FE Oe Oe
oo SN DWN A FF WD NO —|Y§ CF OO CoO HN DR A FSF WH LH | &

LAW OFFICE OF EMILY DELEON
Emily De Leon, SBN 296416

1318 K. Street

Bakersfield, CA 93301

Tel: (661)326-0857

Email: emily@lawdeleon.com

 

Attorney for:
MICHAEL CHARLES
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, Case No. 1:11-CR-00392-DAD
Plaintiff,
v. ORDER TO TEMPORARILY RELEASE
DEFENDANT WITH CONDITIONS
MICHAEL CHARLES,
Defendants.

 

 

TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE DALE A.
DROZD; LAURA WITHERS, ASSISTANT UNITED STATES ATTORNEY; AND JULIE

MARTIN, UNITED STATES PROBATION OFFICER:

COMES NOW Defendant, MICHAEL CHARLES (Booking No.2256885), by and
through his attorney of record, Emily De Leon, hereby requests that the defendant be released to
Private Investigator A Ace Pierce, CDL# A4803351, from the Kern County Sheriff Office, Lerdo
Facility and transported to the funeral services for his father, Tony Ray Charles Sr., as described
in Exhibit A on January 28, 2020. Defense counsel called Rucker’s Mortuary to confirm that the
information provided in Exhibit A is accurate. The church services begin at 10:00 a.m. at the
Church of Christ at 1416 Wilson Road, Bakersfield, CA. The burial will occur at 1:15 p.m. at the

Bakersfield National Cemetery.

 
Oo Co JT WN WU F&F W NHN —

MM BP PO BOO HR DO RN RO RDO me lm et ee
oo SN NHN UH FSF WY NY -|§ DS OBO FB HT DB A FP WD YP —|- &

 

Mr. Pierce is a licensed private investigator (Private Investigator License 188223) and the
owner of All Pro Investigations in Bakersfield, CA. He is also the owner of Gotta Go Bail Bonds
and is a Bail Recovery Specialist. Mr. Pierce has extensive connections in Bakersfield and is a
resource to the legal community here. He also serves as an investigator on the Kern County

Indigent Defense Panel and has provided expert testimony in state trials.

ORDER

IT IS SO ORDERED that the defendant be released to A Ace Pierce from the Kern
County Sheriff's Office, Lerdo Facility and be transported the funeral services described in
Exhibit A on January 28, 2020. Mr. Pierce must keep Mr. Charles in his sight during the entire
time he is out of custody and must transport Mr. Charles directly back to Lerdo immediately

following the conclusion of the burial.

IT IS SO ORDERED.

Dated: _ January 23, 2020 2g A. Duoyd

UNITED STATES DISTRICT JUDGE

 
 

EXHIBIT A

 

-_—- AX mm +t NH BO M&~ HOH DH DOD Fenn wart wn oO FY CB BH OG tz N SO ST H YO he &@
meted lr RT lr rt NONNCONNN NNN ON OCUNN
S. DEL RUCKER, FOUNDER CLARICE B, RUCKER, FOUNDER

RUCKER’S MORTUARY-BAKERSFIELD

A Friendly, Courteous and Professional Service
Serving Our Community for over 70 Years

301 BAKER STREET 12460 VAN NUYS BOULEVARD
BAKERSFIELD, CALIFORNIA 933905 PACOIMA, CALIFORNIA 91331
PHONE: (661) 322-2001 PHONE: (818) 899-1198
FAX: (661) 322-2009 FAX: (818) 834-9251
LICENSE NO: FDo820 LICENSE NO: FD1188

January 14, 2020
To whom it may concern,

Rucker’s Mortuary has confirmed the service date and times for Tony Ray Charles Sr., for January 28",
2020 at 10am. The burial will take place at Bakersfield National Cemetery at 1:15pm- Mr. Charles passed away

on January 07, 2020
For further information regarding the matter please feel free to give our office a call at 661-322-2001

and we will be glad to assist you.

Thank you,

fitty Fefebe

Billy Taft Sr.
Funeral Director
